Case 1:19-cv-00293-PAB-STV Document 120 Filed 09/15/21 USDC Colorado Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                               Chief Judge Philip A. Brimmer

   Civil Action No. 19-cv-00293-PAB-STV

   GILBERT T. TSO,

                Plaintiff,

   v.

   REBECCA MURRAY, a/k/a Tso, individually,
   TANYA AKINS, individually,
   SHERR PUTTMANN AKINS LAMB PC, law firm,
   JEANNIE RIDINGS, individually,
   KILILIS RIDINGS & VANAU PC, a law firm,
   RUSSELL MURRAY, individually,
   DENA MURRAY, individually,
   JOANNE JENSEN, individually,
   RICHARD F. SPIEGLE, Psy.D., individually,
   ELIZABETH A. STARRS, individually,
   CHARLES D. JOHNSON, individually,
   ROSS B.H. BUCHANAN, individually,
   DAVID H. GOLDBERG, individually,
   MONICA JACKSON, individually,
   LARA DELKA, individually,
   CHRISTIAN MADDY, individually, and
   JENNIFER ADELMANN, individually

              Defendants.
   _____________________________________________________________________

                                   ORDER
   _____________________________________________________________________

         This matter comes before the Court on Plaintiff’s Motion for Relief from

   Judgment, ECF #91 and from Order, ECF #90 Pursuant to Fed.R.Cv.P. 60(b)(2), (b)(6)

   and (d)(1); and for Subpoena and In Camera Review re: New Facts [Docket No. 113]

   and Plaintiff’s Motion for Relief from Judgment, ECF #91 and from Order, ECF #90

   Pursuant to Fed.R.Cv.P. 60(b)(1) and 60(b)(6) re: Rule 8(a)(2) and Rule 12(b)(6) in



                                              1
Case 1:19-cv-00293-PAB-STV Document 120 Filed 09/15/21 USDC Colorado Page 2 of 14




   FIRST CLAIM [Docket No. 114]. Defendants Tanya Akins, Sherr Puttmann Akins

   Lamb, P.C., Jeannie Ridings, Kililis Ridings & Vanau, P.C., Richard F. Spiegle, Psy.D.,

   City and County of Denver, Denver Department of Human Services, Monica Jackson,

   Lara Delka, Christian Maddy, Jennifer Adelmann, Don Mares, Elizabeth A. Starrs, Ross

   B.H. Buchanan, David H. Goldberg, Barry Pardus, Michael Dixon, Cynthia Coffman, 2nd

   District Court, Denver County, CO, the Colorado Department of Human Services, and

   the Colorado Division of Motor Vehicles filed a joint response to plaintiff’s two motions

   [Docket No. 116]. Defendants Joanne Jensen, Dena Murray, Rebecca Murray, and

   Russell Murray joined the response [Docket No. 117]. Plaintiff replied [Docket

   No. 119]. 1

   I. BACKGROUND

          This case arises from the dissolution of plaintiff’s marriage to defendant Rebecca

   Murray and the resulting domestic proceedings in Illinois and Colorado. In an earlier

   case, the Court dismissed all of plaintiff’s claims as barred by the Rooker-Feldman

   doctrine. See No. 17-cv-02523-PAB-STV (“Tso II”), Docket No. 188. 2 After the Court

   entered judgment in Tso II, plaintiff filed this lawsuit on February 1, 2019. Docket No. 1.

   On February 4, 2019, in Tso II, the Colorado defendants3 moved to restrict plaintiff from



   1 Plaintiff filed a reply on April 13, 2021, Docket No. 118, and an amended reply on April
   14, 2021. Docket No. 119. The Court will consider the amended reply, Docket No. 119,
   to be the operative reply.
   2 Plaintiff appealed and the Tenth Circuit affirmed the Court’s order dismissing that
   case. Tso II, Docket No. 234.
   3The “Colorado defendants” are Elizabeth A. Starrs, Ross B.H. Buchanan, David H.
   Goldberg, Barry Pardus, Michael Dixon, Cynthia Coffman, the 2nd District Court,
   Denver County, CO, Colorado Department of Human Services, and the Colorado
   Division of Motor Vehicles. Docket No. 29 at 1.
                                                2
Case 1:19-cv-00293-PAB-STV Document 120 Filed 09/15/21 USDC Colorado Page 3 of 14




   filing additional pro se lawsuits in this Court related to the Illinois and Colorado domestic

   proceedings. Tso II, Docket No. 207. On May 15, 2019, the Colorado defendants filed

   a motion for sanctions, which was substantially similar to a motion filed in Tso II.

   Docket No. 29. Plaintiff subsequently filed an amended complaint. Docket No. 52. The

   amended complaint brought three claims pursuant to the Racketeer Influenced and

   Corrupt Organizations (“RICO”) Act, 18 U.S.C. § 1961 et seq., five claims challenging

   the constitutionality of various orders and statutes, and three state-law claims pursuant

   to the Colorado Organized Crime Control Act (“COCCA”). Id. The magistrate judge sua

   sponte stayed the deadline for defendants to respond to the amended complaint and

   any further filings made by plaintiff pending a ruling on defendants’ motion for sanctions.

   Docket No. 56. Plaintiff moved for sanctions against defendants for bringing a

   sanctions motion against him, see Docket No. 57, which the magistrate judge denied.

   Docket No. 61. The Court overruled plaintiff’s objection to both orders. Docket No. 68.

   The Tenth Circuit dismissed plaintiff’s appeal of both orders for lack of jurisdiction.

   Docket No. 69.

          On August 23, 2019, the magistrate judge issued a recommendation that the

   Court grant the motion for sanctions and dismiss the case. Docket No. 73. The Court

   adopted the magistrate judge’s recommendation as to both. Docket No. 90. The Court

   dismissed the amended complaint because the alleged injuries to plaintiff related to the

   litigation of his domestic relations proceedings in state court were not the result of

   “racketeering activity” within the meaning of RICO, id. at 12; even if plaintiff had

   adequately alleged the requisite predicate acts of racketeering, the amended complaint

   did not satisfy RICO’s continuity requirement, id.; plaintiff’s two other RICO claims and



                                                 3
Case 1:19-cv-00293-PAB-STV Document 120 Filed 09/15/21 USDC Colorado Page 4 of 14




   five constitutional claims were barred by the Rooker-Feldman doctrine, id. at 15; and the

   Court declined to exercise supplemental jurisdiction over the remaining state-law

   claims, id. The Court entered final judgment against plaintiff on March 10, 2020, which

   he appealed. Docket Nos. 91, 92. On March 3, 2021, the Tenth Circuit entered an

   order affirming the dismissal of the case and imposition of filing restrictions, and the

   mandate issued March 25, 2021. Docket No. 108 at 6; Docket No. 115.

          On March 9, 2021, plaintiff filed the two instant motions. 4 In Docket No. 113,

   plaintiff argues that he has new, previously unavailable evidence that shows that he can

   satisfy the continuity requirement of RICO, the lack of which led to the dismissal of his

   first claim. Docket No. 113 at 2. In Docket No. 114, plaintiff argues that the Court erred

   in dismissing plaintiff’s first claim with prejudice under Rule 12(b)(6) as opposed to

   without prejudice under Rule 8(a)(2). Docket No. 114 at 4.

   II. DISCUSSION

          A. Docket No. 113

          Plaintiff asks the Court to take notice of new facts that were previously

   unavailable, to set aside the Court’s judgment dismissing claim one, and to allow limited




   4 While plaintiff’s appeal was pending, he filed Plaintiff’s Motion Pursuant to Fed.R.Cv.P.
   62.1 for an Indicative Ruling on a Fed.R.Cv.P. 60(b)(2) and (b)(6), (d)(1) Motion for
   Relief from Judgment, ECF #91; and from Order, ECF #90. Docket No. 99. Rule 62.1
   “allows the district court to indicate to the court of appeals whether it would grant a Rule
   60(b) . . . motion during the pendency of an appeal when the district court has been
   divested of jurisdiction.” United States v. Neihart, 755 F. App’x 760, 762 (10th Cir.
   2018) (unpublished). Because the Tenth Circuit has ruled on plaintiff’s appeal and the
   mandate has issued, the Court will deny this motion as moot. The Court additionally
   notes that the arguments presented in the Rule 62.1 motion are contained within
   plaintiff’s instant motions, and the Court would deny the Rule 62.1 motion on the merits
   for the same reasons as given below if the motion was not moot.
                                                4
Case 1:19-cv-00293-PAB-STV Document 120 Filed 09/15/21 USDC Colorado Page 5 of 14




   discovery regarding the new facts. Docket No. 113 at 2. Plaintiff brings this motion

   pursuant to Fed. R. Civ. P. 60(b)(2), (b)(6), and (d)(1). Id. at 1-2.

                 1. Rule 60(b)

          Rule 60(b) states that the court may relieve a party from a final judgment under

   certain limited circumstances. Fed. R. Civ. P. 60(b). Rule 60(b) relief is “extraordinary

   and may only be granted in exceptional circumstances.” The Servants of the Paraclete

   v. John Does, 204 F.3d 1005, 1009 (10th Cir. 2000).

                         i. Rule 60(b)(2)

          Rule 60(b)(2) allows a court to relieve a party from final judgment because of

   “newly discovered evidence that, with reasonable diligence, could not have been

   discovered in time to move for a new trial under Rule 59(b).” Fed. R. Civ. P. 60(b)(2).

   To be eligible for relief under Rule 60(b)(2), the moving party must show: “(1) the

   evidence was newly discovered since the trial; (2) the moving party was diligent in

   discovering the new evidence; (3) the newly discovered evidence [was] not merely

   cumulative or impeaching; (4) the newly discovered evidence is material; and (5) that a

   new trial with the newly discovered evidence would probably produce a different result.”

   Zurich N. Am. v. Matrix Serv., Inc., 426 F.3d 1281, 1290 (10th Cir. 2005) (internal

   quotation marks and citation omitted). In this case, plaintiff seeks relief from an order

   dismissing the case, not from the result of a trial, but the required showing under Rule

   60(b)(2) remains the same. Dronsejko v. Thornton, 632 F.3d 658, 670 (10th Cir. 2011)

   (citing Goldstein v. MCI WorldCom, 340 F.3d 238, 257-58 (5th Cir. 2003) (applying Rule

   60(b)(2)’s newly discovered evidence standard to a motion for relief from the district

   court’s dismissal of the suit)).



                                                 5
Case 1:19-cv-00293-PAB-STV Document 120 Filed 09/15/21 USDC Colorado Page 6 of 14




          Plaintiff’s first RICO claim related to alleged litigation misconduct during domestic

   proceedings by defendants Rebecca Murray, Russell Murray, Dena Murray, Jensen,

   Spiegle, Ridings, Akins, Sherr Puttmann Akins Lamb PC (“SPAL PC”), and Kililis

   Ridings & Vanau PC (“KRV PC”). Docket No. 52 at 82-83. Plaintiff alleged that the

   failure of Rebecca Murray and her attorneys to return title to him of a Chicago property,

   “churning litigation with unnecessary court pleadings,” and using “‘expert witnesses’ to

   further false or tailored narrative and to manufacture controversies to induce a litigation

   advantage” constituted RICO violations. Docket No. 73 at 34.

          A pattern of activity under the RICO statute means “a series of related predicates

   that together demonstrate the existence or threat of continued criminal activity.” RJR

   Nabisco, Inc. v. European Cmty, 136 S.Ct. 2090, 2096-97 (2016). This threat of

   continuity may be shown by demonstrating that “the predicate acts or offenses are part

   of an ongoing entity’s regular way of doing business.” H.J. Inc. v. Nw. Bell Tel. Co., 492

   U.S. 229, 242 (1989). Demonstrating the existence of a pattern of racketeering activity

   may be satisfied by a “showing that predicate acts have the same or similar purposes,

   results, participants, victims, or methods of commission, or otherwise are interrelated by

   distinguishing characteristics and are not isolated events . . . .” Bixler v. Foster, 596

   F.3d 751, 761 (10th Cir. 2010).

          The Court held that the acts alleged by plaintiff did not qualify as racketeering

   activity under RICO. Docket No. 90 at 12 (“the alleged injuries to plaintiff related to the

   litigation of his domestic relations proceedings in state court were not the result of

   ‘racketeering activity’ within the meaning of RICO”). The Court went on to find that,

   even assuming that plaintiff had adequately alleged racketeering acts, the complaint did



                                                 6
Case 1:19-cv-00293-PAB-STV Document 120 Filed 09/15/21 USDC Colorado Page 7 of 14




   not contain a pattern of racketeering activity because plaintiff did not establish the

   requisite continuity. Id. The Court held that plaintiff failed to show continuity because

   the complaint only alleged acts by defendants against plaintiff and did not allege a clear

   threat of future criminal conduct. Id. at 13

          Plaintiff alleges that he has newly discovered evidence that shows that Akins,

   SPAL PC, and Spiegle are part of a larger enterprise to corrupt proceedings for

   personal enrichment within the domestic relations courts of Colorado and Illinois, and

   thus can satisfy the pattern element of his RICO claim. Docket No. 113 at 4, 11.

   Plaintiff claims that on September 18, 2020 he received an unsolicited phone call from

   an unknown person seeking to discuss matters relating to a complaint against Spiegle

   that the unknown party had filed with the Colorado Department of Regulatory Agencies

   (“DORA”). Id. at 4-5. Plaintiff then met with this unknown party, where he learned that

   SPAL PC and Akins initially represented this party in a divorce and custody case in the

   Denver District Court between 2015 and 2017, during which time Akins brought on Dr.

   Gene Gross and Dr. William Fyfe to serve as forensic evaluators, and later Spiegel was

   assigned to the case. Id. at 5. The unknown party subsequently sent a text message to

   plaintiff containing the same information. Id. After Spiegle was brought onto the case,

   the unknown party fired SPAL PC and Akins, but Spiegle remained as the family’s

   therapist by court order. Id.

          Plaintiff states that further meetings with the unknown party and other persons

   produced records and documentation of a network of attorneys, psychologists, and




                                                  7
Case 1:19-cv-00293-PAB-STV Document 120 Filed 09/15/21 USDC Colorado Page 8 of 14




   psychiatrists acting to corrupt the domestic relations courts across Colorado; 5 a list of

   associations between attorneys, custody evaluators, and law firms provided by victims

   of the network; allegations by victims that certain law firms used falsified reports,

   unsupported allegations, and intentional misrepresentations to fuel high conflict custody

   disputes for personal enrichment; and the fact that Akins worked for a different law firm

   alleged to be part of the network before joining SPAL PC. Id. at 7-8.

          Plaintiff states that on December 8, 2020, he received a phone call from another

   individual who told him that “Akins was involved in their custody litigation, that Akins

   involved Fyfe, and that Akins and Fyfe are alleged to have corruptly manipulated the

   facts and evidence to churn litigation to produce a targeted outcome.” Id. at 7. This

   individual had collected testimony from “more than a few dozen alleged victims of Akins

   and other lawyers” and was familiar with at least two schemes identified in plaintiff’s

   amended complaint. Id. at 7-8. Plaintiff additionally references a March 2, 2021 article

   that describes a Missouri scheme by professionals involved in divorce and custody

   disputes to churn litigation and generate billable hours through altering evidence and

   billing for harmful services. Id. at 9-10. Plaintiff argues that this is relevant because it

   shows that the scheme he alleges is present not only in Colorado and Illinois, but also in

   Missouri. Id. at 10.



   5 Plaintiff asserts that “[t]hese meetings produced additional facts including the
   following: (a) Records and documentation exist showing networks of attorneys, law
   firms, psychologists and psychiatrists acting in cahoots to corrupt the domestic relations
   courts across Colorado, predominantly in Denver, Arapahoe, Jefferson, Adams, Weld,
   Boulder, and Douglas counties.” Docket No. 113 at 6. It is unclear from this statement
   whether the meetings informed plaintiff of the fact that there are records and
   documentation of the alleged collusion, or that they produced actual records and
   documentation. Plaintiff does not provide any records or documentation with his
   motion, so the Court assumes the former.
                                                 8
Case 1:19-cv-00293-PAB-STV Document 120 Filed 09/15/21 USDC Colorado Page 9 of 14




          The crux of plaintiff’s argument is that he can now show that there is continuity

   because he has gathered evidence from other parties who were victims of the network

   of lawyers and custody evaluators who colluded to manipulated outcomes in custody

   litigation for personal enrichment. Id. at 14.

          The alleged acts, however, are of the same type that the Court concluded were

   not racketeering acts in its prior order. See Docket No. 90 at 12. The magistrate judge

   found, and this Court affirmed, that the alleged conduct by defendants of “churning

   litigation with unnecessary court pleadings” and using “‘expert witnesses’ to further false

   or tailored narrative and to manufacture controversies to induce a litigation advantage”

   did not constitute a crime, much less racketeering activity. 6 Docket No. 73 at 33-34;

   Docket No. 90 at 12. The conduct alleged by plaintiff now is more of the same, albeit

   conduct against people other than himself.

          Because plaintiff has failed to allege any acts that are racketeering acts, he

   cannot prove that the case would have come out differently at trial. See Dronsejko, 632

   F.3d at 670. Even assuming that the facts alleged are racketeering acts, he has failed

   to meet the requirements of Dronsejko. Plaintiff claims that the magistrate judge’s

   denial of discovery prevented him from uncovering this evidence and that it proves a

   pattern. Docket No. 113 at 11-12. However, the allegedly new evidence came from

   third parties that are separate from this litigation; it is unclear how plaintiff would have

   discovered this evidence during litigation. Additionally, plaintiff is unable to show that

   the newly discovered evidence would probably produce a different result at trial given




   6Additionally, the Tenth Circuit found that plaintiff “waived a challenge to the district
   court’s reliance on the failure to adequately plead a predicate act.” Docket No. 108 at 5.
                                                    9
Case 1:19-cv-00293-PAB-STV Document 120 Filed 09/15/21 USDC Colorado Page 10 of 14




   that it is merely him recounting conversations with third parties purporting to also be

   victims of the enterprise. See id. at 4-10. Finally, in dismissing plaintiff’s appeal, the

   Tenth Circuit “conclude[ed] that the magistrate judge did not erroneously stay

   discovery.” 7 Docket No. 108 at 6.

          Plaintiff has not identified any particular acts that could establish continuity. The

   closest he comes is describing his meeting with an “unknown person” and “another

   private individual” who both told plaintiff that Akins was part of their custody dispute,

   Akins involved Dr. Fyfe, and Akins and Dr. Fyfe manipulated the facts to churn litigation.

   See Docket No. 113 at 5, 7. These facts are insufficient to prove that the case probably

   would have come out differently at trial. See Dronsejko, 632 F.3d at 670. The rest of

   his allegations involve assertions that certain law firms and custody evaluators were

   associated with one another in “multiple incidents alleged by victims involving falsified

   reports and unsupported allegations.” Docket No. 113 at 7. The Court finds that

   plaintiff has failed to allege any newly discovered racketeering acts that would probably

   produce a different result at trial. See Dronsejko, 632 F.3d at 670.

                        ii. Rule 60(b)(6)

          Under Rule 60(b)(6), the Court may relieve a party or its legal representative

   from a final judgment for “any other reason that justifies relief.” Fed. R. Civ. P. 60(b)(6).

   Rule 60(b)(6) has been described as a “grand reservoir of equitable power to do justice

   in a particular case.” Pierce v. Cook & Co., Inc., 518 F.2d 720, 722 (10th Cir. 1975) (en

   banc) (citation omitted). Relief under Rule 60(b)(6) is appropriate when circumstances



   7Plaintiff additionally argues that the Court may have held his pro se complaint to the
   same standard of pleading as a complaint by an attorney. Docket No. 113 at 12. This
   argument does not provide a basis for relief from judgment.
                                                10
Case 1:19-cv-00293-PAB-STV Document 120 Filed 09/15/21 USDC Colorado Page 11 of 14




   are so “unusual or compelling” that extraordinary relief is warranted, or when it “offends

   justice” to deny such relief. Cashner v. Freedom Stores, Inc., 98 F.3d 572, 580 (10th

   Cir. 1996). Courts have granted relief under Rule 60(b)(6) “when, after entry of

   judgment, events not contemplated by the moving party render enforcement of the

   judgment inequitable,” where a party is indigent or when it offends justice to deny such

   relief. Id. at 579; see also Yapp v. Excel Corp., 186 F.3d 1222, 1231-32 (10th Cir.

   1999) (“Rule 60(b)(6) relief is even more difficult to attain”).

          The Court finds that relief is improper under Rule 60(b)(6) for the same reasons

   that it is improper under Rule 60(b)(2). Plaintiff has failed to show that the

   circumstances of this case are unusual or that it would offend justice to deny plaintiff’s

   requested relief.

                 2. Rule 60(d)(1)

           Rule 60 contains a saving clause that provides that the rule “does not limit a

   court’s power to: (1) entertain an independent action to relieve a party from a judgment,

   order, or proceeding.” Fed. R. Civ. P. 60(d)(1). “An independent action is a separate

   action, sounding in equity, that seeks to set aside a judgment ‘to prevent a grave

   miscarriage of justice.’” Atkins v. Heavy Petroleum Partners, LLC, 635 F. App’x 483,

   486 (10th Cir. 2015) (unpublished) (quoting United States v. Beggerly, 524 U.S. 38, 45-

   47 (1998). “No such thing as a Rule 60(d)(1) motion actually exists.” McIntosh v. Pruitt,

   832 F. App’x 540, 542 n.1 (10th Cir. 2020) (unpublished). Because plaintiff also argues

   for relief under Rule 60(d)(1) in his motion for relief under Rule 60(b)(2) and (6), Docket

   No. 113 at 1, the motion is not an independent action, and the Court will therefore deny




                                                 11
Case 1:19-cv-00293-PAB-STV Document 120 Filed 09/15/21 USDC Colorado Page 12 of 14




   it. Even if it were appropriate to consider Rule 60(d)(1) relief in this order, the Court

   would deny it for lack of a grave miscarriage of justice in this case.

          B. Docket No. 114

          In Docket No. 114, plaintiff asks the Court for relief from judgment under Fed. R.

   Civ. P. 60(b)(1), (b)(6), and (d)(1). Docket No. 114 at 1-2. Rule 60(b)(1) permits a court

   to relieve a party from final judgment due to “mistake, inadvertence, surprise, or

   excusable neglect.” Fed. R. Civ. P. 60(b)(1). Plaintiff argues excusable neglect

   because the Court never identified “how his allegations would satisfy the elements of

   the predicates, as opposed to the elements for sufficiently pleading an 18 USC §1962

   [sic] claim.” Docket No. 114 at 4. Plaintiff claims that he is “prone to excusable neglect”

   because he is not an attorney. 8 Id. However, that is not the standard.

          “Carelessness by a litigant or his counsel does not afford a basis for relief

   under Rule 60(b)(1).” Doran Law Off. v. Stonehouse Rentals, Inc., 678 F. App’x 733,

   736 (10th Cir. 2017) (unpublished) (quoting Pelican Prod. Corp. v. Marino, 893 F.2d

   1143, 1146 (10th Cir. 1990)). The fact that plaintiff is not an attorney does not warrant

   relief from judgment. Additionally, plaintiff’s argument is fundamentally flawed. He

   argues that he is entitled to relief from judgment because the order entering the

   judgment did not identify that he had failed to state predicate acts. See Docket No. 114

   at 4. Apart from being an incorrect reading of the Court’s order, the Court’s description

   of plaintiff’s failure to state a claim in an order dismissing a complaint does not confer




   8 Plaintiff also appears to argue that the Court should not have applied the Rooker-
   Feldman doctrine. See Docket No. 114 at 4. The Tenth Circuit upheld this Court’s
   application of the Rooker-Feldman doctrine, Docket No. 108 at 3-4, and the Court
   therefore rejects this argument.
                                                12
Case 1:19-cv-00293-PAB-STV Document 120 Filed 09/15/21 USDC Colorado Page 13 of 14




   any “excusable neglect” on plaintiff. To the extent plaintiff argues that the Court

   reached an incorrect determination in finding that plaintiff failed to plead a predicate act

   of racketeering, see Docket No. 114 at 3-4, the Tenth Circuit affirmed the Court’s

   decision. See Docket No. 108 at 5 (stating that plaintiff’s appeal did not address the

   Court’s finding of a failure to adequately plead a predicate act of racketeering and that

   plaintiff had thus waived that challenge). Accordingly, the Court will deny plaintiff’s

   motion for relief from judgment under Fed. R. Civ. P. 60(b)(1). 9 Plaintiff presents no

   arguments warranting relief from judgment under Fed. R. Civ. P. 60(b)(6) and (d)(1),

   and the Court therefore finds that he is not entitled to relief from judgment under these

   provisions. 10

   III. CONCLUSION

          For the foregoing reasons, it is




   9 In his reply, plaintiff “clarif[ies]” that his argument is that, if his complaint was
   dismissed, it should have been without prejudice either under Rule 8(a)(2) or the
   Rooker-Feldman doctrine, as opposed to with prejudice for failure to state a claim. See
   Docket No. 119 at 4-5. The Tenth Circuit affirmed this Court’s dismissal of claim one for
   failure to state a claim, see Docket No. 108 at 2, and the Court therefore rejects this
   argument.
   10 On November 25, 2020, plaintiff filed Plaintiff’s Motion for Subpoena and In Camera
   Review re: New Facts Presented in ECF #99, and in Reply to ECF #100. Docket No.
   102. Plaintiff asks the Court to enter an order permitting him to serve a subpoena on
   DORA and for the Court to conduct an in-camera review of records related to DORA
   case no. 2020-5533 and Dr. Gene D. Gross. Id. at 1. This Court dismissed this case,
   entered judgment against plaintiff, the Tenth Circuit affirmed, and the Court will now
   deny plaintiff’s motions for relief from judgment. See Docket Nos. 90, 91, 108.
   Accordingly, the Court will deny plaintiff’s motion to subpoena records for a case that is
   closed.
                                                13
Case 1:19-cv-00293-PAB-STV Document 120 Filed 09/15/21 USDC Colorado Page 14 of 14




             ORDERED that Plaintiff’s Motion Pursuant to Fed.R.Cv.P. 62.1 for an Indicative

   Ruling on a Fed.R.Cv.P. 60(b)(2) and (b)(6), (d)(1) Motion for Relief from Judgment,

   ECF #91; and from Order, ECF #90 [Docket No. 99] is DENIED. It is further

             ORDERED that Plaintiff’s Motion for Subpoena and In Camera Review re: New

   Facts Presented in ECF #99, and in Reply to ECF #100 [Docket No. 102] is DENIED. It

   is further

             ORDERED that Defendants Akins, Sherr Puttman Akins Lamb, P.C., Ridings,

   and Kililis Ridings & Vanau, P.C.’s Joinder in Response to [ECF No. 104] to Plaintiff’s

   Motion for Subpoena and In-Camera Review [ECF No. 102] [Docket No. 106],

   construed as a motion to join defendant Spiegle’s Response to Plaintiff’s Motion for

   Subpoena and In Camera Review (ECF No. 102) [Docket No. 104], is GRANTED. It is

   further

             ORDERED that Plaintiff’s Motion for Relief from Judgment, ECF #91 and from

   Order, ECF #90 Pursuant to Fed.R.Cv.P. 60(b)(2), (b)(6) and (d)(1); and for Subpoena

   and In Camera Review re: New Facts [Docket No. 113] is DENIED. It is further

             ORDERED that Plaintiff’s Motion for Relief from Judgment, ECF #91 and from

   Order, ECF #90 Pursuant to Fed.R.Cv.P. 60(b)(1) and 60(b)(6) re: Rule 8(a)(2) and

   Rule 12(b)(6) in FIRST CLAIM [Docket No. 114] is DENIED.



             DATED September 15, 2021.

                                                     BY THE COURT:


                                                     ____________________________
                                                     PHILIP A. BRIMMER
                                                     Chief United States District Judge

                                                14
